Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 08, 2020

The Court of Appeals hereby passes the following order:

A20A1873. STATE v. BOWMAN.

      In the above-styled appeal, the State challenges the trial court’s conclusion that,
in addition to violating Bowman’s statutory right to a speedy trial, a failure to swear
the petit jury also violated Bowman’s Constitutional right to a speedy trial. We,
however, lack jurisdiction to consider the constitutional questions presented in this
appeal.
      Indeed, the Supreme Court of Georgia has exclusive jurisdiction over “all cases
in which the constitutionality of a law, ordinance, or constitutional provision has been
drawn in question.”1Additionally, our Supreme Court has
      interpreted this jurisdictional provision to extend only to constitutional
      issues . . . that do not involve the application of unquestioned and
      unambiguous constitutional provisions or challenges to laws previously
      held to be constitutional against the same attack.2



      1
       Zarate-Martinez v. Echemendia, 299 Ga. 301, 304 (2) (788 SE2d 405) (2016)
(punctuation omitted); accord Fox v. Norfolk S. Corp., 342 Ga. App. 38, 43 (1) (802
SE2d 319) (2017).
      2
         State v. Davis, 303 Ga. 684, 687 (1) (814 SE2d 701) (2018) (punctuation
omitted; emphasis supplied); see City of Atlanta v. Columbia Pictures Corp., 218 Ga.
714, 719 (4) (130 SE2d 490) (1963) (explaining that the Supreme Court of Georgia
“will never pass upon constitutional questions unless it clearly appears in the record
that the point was directly and properly made in the [trial] court below and distinctly
passed upon by the trial judge”).
Put another way, our Supreme Court has held that


      [t]he Court of Appeals has limited jurisdiction to review constitutional
      questions. It has jurisdiction over cases that involve the application, in
      a general sense, of unquestioned and unambiguous provisions of the
      Constitution to a given state of facts and that do not involve construction
      of some constitutional provision directly in question and doubtful either
      under its own terms or under the decisions of the Supreme Court of
      Georgia or the Supreme Court of the United States.3


      Here, it appears that the Supreme Court of Georgia has not ruled on the precise
constitutional questions presented as applied to the facts of this case. Because the
Supreme Court has not addressed the particular constitutional questions presented in
this appeal, we cannot say that those issues are unquestioned and unambiguous, and
under such circumstances, we lack jurisdiction to consider them. Thus, we hereby
transfer this appeal to the Supreme Court of Georgia.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           10/08/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




      3
          Davis, 303 Ga. at 687-88 (1).